       Case 1:20-cv-00808-LKG Document 1 Filed 07/02/20 Page 1 of 10


                                                         Receipt number AUSFCC-6282670
                      IN THE UNITED STATES COURT OF FEDERAL CLAIMS
 1
       Alearis, Inc.,                                             SEALED ATTACHMENTS
 2

 3                       Plaintiff,
                 v.
 4
       United States of America,
                                                          Case No.:    20-808T
 5
                         Defendant.
 6

 7                       COMPLAINT FOR DECLARATORY JUDGMENT

 8          Now comes Plaintiff, Alearis, Inc. (“Alearis”), by and through its undersigned

 9   attorneys, and for its Complaint for Declaratory Judgment pursuant to Internal Revenue

10   Code, 26 U.S.C. (“IRC”) § 7428, 28 U.S.C. §§ 1492(b)(2) and 1507, and Rule 57 of the

11   Rules of the United States Court of Federal Claims (“RCFC”) against Defendant, United

12   States of America, seeks a judicial declaration that it is not a private foundation because it

13   is described by IRC § 509(a)(1) by reason of being a church within the meaning of §

14   170(b)(1)(A)(i). In support of its Complaint, Alearis alleges as follows:

15                                    PARTIES AND JURISDICTION

16          1.        Plaintiff Alearis is a Delaware exempt, nonstock corporation with its

17   principal office located at 53 W. Jackson Blvd., Suite 1734, in Chicago, Illinois.

18          2.        The Defendant is the United States of America.

19          3.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1507

20   and IRC § 7428.

21          4.        IRC §§ 7428(a)(2) and 7428(a)(1)(B) provide for declaratory judgment in

22   cases where the Internal Revenue Service (the “IRS” or “Service”) fails to make a

23   determination with respect to an organization’s request for initial qualification under IRC

24   § 509(a).

25          5.          Pursuant to IRS Revenue Procedure 2019-05, on July 12, 2019, Alearis

26   submitted a request for determination of foundation status via letter (the “Request for

27

28
                                                  -1-
       Case 1:20-cv-00808-LKG Document 1 Filed 07/02/20 Page 2 of 10




 1   Determination”) to the IRS office at 201 West Rivercenter Blvd, Covington, Kentucky
 2   41011.
 3            6.    As designated portions of the Request for Determination contain
 4   confidential and proprietary information concerning Alearis’ sacred religious doctrine
 5   and other confidential, proprietary information, the Request for Determination includes a
 6   Nondisclosure Request that Sections I and III of the Request for Determination be deleted
 7   from any public disclosure thereof.
 8            7.    Accordingly, a redacted copy of the Request for Determination is attached
 9   hereto as Exhibit A and, promptly after filing its Complaint, Alearis will file a Motion for
10   Leave to File Under Seal an unredacted copy of its Request for Determination pursuant to
11   Part V, § 11 of RCFC Appendix E .
12            8.    Alearis timely complied with all requests for additional information from
13   the Service.
14            9.    As of the date of this Complaint, the Service has not issued a Notice of
15   Determination with respect to the Request for Determination and more than 270 days
16   have passed since Alearis submitted its Request for Determination.
17                  INTRODUCTION AND STATUTORY BACKGROUND
18            10.   IRC § 509(a) states the “General Rule” that the term “private foundation”
19   means a domestic or foreign organization described in IRC § 501(c)(3), and then goes on
20   to describe types of organizations that are exceptions to that General Rule.
21            11.   For example, subparagraph § 509(a)(1), by express reference to IRC §
22   170(b)(1)(A), carves out churches (IRC § 170(b)(1)(A)(i)), educational institutions (IRC
23   § 170(b)(1)(A)(ii)), hospitals (IRC § 170(b)(1)(A)(iii)), entities with broad bases of
24   public support (IRC § 170(b)(1)(A)(vi)), and other types of entities whose attributes and
25   activities make them exceptions to the General Rule.
26
27

28
                                                 -2-
       Case 1:20-cv-00808-LKG Document 1 Filed 07/02/20 Page 3 of 10




 1          12.     An organization excepted from the General Rule as described in a
 2   subparagraph to § 509(a), is therefore not a private foundation for the purposes of the
 3   IRC.
 4          13.     “Private foundations” (those categorized under the General Rule) and
 5   “nonprivate foundations” (those excepted from the General Rule) are treated differently
 6   under the IRC. Nonprivate foundations are generally allowed more operational freedom
 7   and receive more favorable treatment than organizations classified as private foundations.
 8   For example, private foundations are excluded from participating in pooled income funds
 9   under IRC § 642 and are subject to tax on excess business holdings under IRC § 4943.
10          14.     The first exception to the General Rule is at IRC § 509(a)(1) and pertains
11   to “organization[s] described in [IRC] section 170(b)(1)(A) (other than clauses (vii) and
12   (viii))”. IRC § 170(b)(1)(A), in turn, enumerates types of organizations (i through ix) to
13   which greater donor thresholds of deductible contributions apply relative to private
14   foundations, provided such contributions are “charitable” pursuant to IRC § 170(c).
15          15.     This action seeks a declaratory judgment that Alearis is a nonprivate
16   foundation because it is an organization described by IRC § 170(b)(1)(A). Specifically, it
17   seeks a ruling that it is described by § 170(b)(1)(A)(i), which applies to “a church or
18   convention or association of churches”.
19          16.     The most common way organizations obtain determinations as to their
20   private foundation status is by filing Form 1023, Application for Recognition of
21   Exemption Under Section 501(c)(3) of the Internal Revenue Code, with the IRS.
22          17.     If the IRS determines that an organization qualifies for tax-exemption
23   pursuant to IRC § 501(c)(3), the Service will make an additional determination as to that
24   organization’s private foundation status and include the classification in its Notice of
25   Determination.
26          18.     Special rules apply to churches with respect to IRC § 501(c)(3). IRC §
27   508(c) applies to churches a “mandatory exception” from the requirement that newly
28
                                                 -3-
       Case 1:20-cv-00808-LKG Document 1 Filed 07/02/20 Page 4 of 10




 1   formed organizations notify the Secretary of Treasury (“Secretary”) or apply for
 2   recognition prior to being treated as an organization described in IRC § 501(c)(3). IRC §
 3   508(c) additionally provides churches a mandatory exception from the presumption that
 4   an organization described by IRC § 501(c)(3) is a private foundation.
 5          19.     Due in part to these mandatory exceptions, Alearis is not seeking a
 6   determination with respect to its tax-exempt status and therefore did not submit Form
 7   1023 to apply for recognition under IRC § 501(c)(3). Because Alearis only seeks a
 8   determination that it is described by IRC §§ 509(a)(1) and 170(b)(1)(A)(i), the
 9   organization requested an initial determination be made only with respect to its
10   foundation status pursuant to IRS Revenue Procedure 2019-05 §§ 3.01(3)(b) and
11   4.02(7)(b).
12                                  FACTUAL ALLEGATIONS
13          20.     From the time of its incorporation, Alearis has been organized and
14   operated exclusively as a nonprivate foundation and church as described under IRC §§
15   509(a)(1) and 170(b)(1)(A)(i).
16          21.     Like many institutions engaged in the conduct of worship, such as the
17   Muslim community of faith and the Roman Catholic Church, Alearis acts with the
18   authority granted to it in furtherance of its adherents’ sincerely held religious beliefs.
19          22.     As explained in detail within its Request for Determination, Alearis
20   qualifies as a church under the IRC in part because it both is an integral part of a church
21   and carries out the functions of a church, consistent with the definition of church
22   provided at 26 CFR § 1.511-2(a)(3)(ii). The foregoing 26 CFR § 1.511-2(a)(3)(ii)
23   definitional standard is an accepted standard for determining an organization’s status as a
24   church as seen from its adoption by other relevant Treasury Regulations such as 26 CFR
25   § 1.414(e)-1(e).
26
27

28
                                                  -4-
       Case 1:20-cv-00808-LKG Document 1 Filed 07/02/20 Page 5 of 10




 1          23.     In accord with its adherents’ sincerely held religious beliefs, and as stated
 2   in the Certificate of Incorporation provided in its letter request, Alearis is organized and
 3   operated exclusively for religious purposes.
 4          24.     As stated in its Certificate of Incorporation, attached as Exhibit A to its
 5   Request for Determination, Alearis’ sole member is the Church, which was founded at
 6   time immemorial when the Old Ones placed the Game into ecclesiastical trust for such
 7   purpose, and Alearis is “organized exclusively for religious purposes to perform or carry
 8   out the functions of the Church."
 9          25.     Alearis is therefore an integral part of and engaged in carrying out the
10   functions of a church within the meaning 26 CFR § 1.511-2(a)(3)(ii), is substantially
11   connected with and controlled by a church, and its duties therefore “include the
12   ministration of sacerdotal functions and the conduct of religious worship” within the 26
13   CFR § 1.511-2(a)(3)(ii) definition of “church”.
14          26.     Further, in and through its ministration of sacerdotal functions and its
15   conduct of religious worship among its and the Church’s adherents, Alearis also satisfies
16   the so-called “associational test” of whether an institution is a church.
17          27.     In furtherance of performing its religious purpose, Alearis seeks
18   recognition as a nonprivate foundation and church under IRC §§ 509(a)(1) and
19   170(b)(1)(A)(i), inter alia¸ to obtain statutory exemptions from certain requirements
20   imposed on private foundations, for example, self-dealing provisions under IRC § 4941,
21   minimum distribution requirements under IRC § 4942, excess business holdings
22   requirements under IRC § 4943, jeopardy investments under IRC § 4944, and taxable
23   expenditures under IRC § 4945.
24          28.     Moreover, nonprivate foundations described under IRC §§ 509(a)(1) and
25   170(b)(1)(A)(i) enjoy statutory rights to participate in pooled income funds under IRC §
26   642 and the right to receive a greater donor threshold of deductible contributions under
27   IRC § 170(b)(1)(A).
28
                                                  -5-
       Case 1:20-cv-00808-LKG Document 1 Filed 07/02/20 Page 6 of 10




 1          29.     Alearis believes recognition of the Congressional benefits accorded to
 2   nonprivate foundations will be valuable in carrying out the organization’s religious
 3   purpose.
 4          30.     No part of Alearis’ net earnings inure to the benefit of any private
 5   shareholder or individual.
 6          31.     No substantial part of Alearis’ activities attempt to influence legislation,
 7   and Alearis does not participate in, or intervene in partisan political campaigns on behalf
 8   of or in opposition to any candidate for public office.
 9          32.     In view of the foregoing, on July 12, 2019, Alearis submitted its Request
10   for Determination to the Service office at 201 West Rivercenter Blvd. Covington,
11   Kentucky 41011. Ex. A.
12          33.     Specifically, Alearis requested an initial determination that Alearis is not a
13   private foundation because it is described by IRC §§ 509(a)(1) and 170(b)(1)(A)(i).
14          34.     Section 3.01(3)(b) of IRS Revenue Procedure 2019-05 provides that the
15   IRS will issue determinations concerning the classification or reclassification of private
16   foundation status, including whether an organization is described by IRC §§ 509(a)(1)
17   and 170(b)(1)(A) (other than clauses (v), (vii) and (viii)).
18          35.     As set forth in its Request for Determination, Alearis is not a private
19   foundation because it is described by IRC §§ 509(a)(1) and 170(b)(1)(A)(i).
20          36.     IRS Revenue Procedures do not specify any form on which a request for
21   initial classification of private foundation status is required to be submitted. Instead, §
22   4.02(7)(b) of IRS Revenue Procedure 2019-05 provides that any determination request
23   not required to be submitted on a specified form may be submitted by letter.
24          37.     The Request for Determination, which Alearis submitted to the Service in
25   the form of a letter request, asked the Service to date stamp both the cover page and the
26   enclosed IRS Form 2848 as verification of receipt, and to subsequently return copies of
27   each to Alearis in a provided self-addressed stamped envelope.
28
                                                  -6-
       Case 1:20-cv-00808-LKG Document 1 Filed 07/02/20 Page 7 of 10




 1             38.   The Service returned copies of Alearis’ letter request cover page and IRS
 2   Form 2848 date stamped as of July 15, 2019. Attached hereto as Exhibit B.
 3             39.   Between January 3 and 10, 2020, Alearis’ attorney Paul Winters had a
 4   series of phone conversations with a Service representative identifying himself as
 5   “Robert”, ID number 0411855178 (the “Service Representative”).
 6             40.   On January 3, 2020, the Service Representative called Alearis’ attorney to
 7   discuss three items concerning Alearis’ Request for Determination, all of which were
 8   based on a mistaken understanding that Alearis sought a reclassification of foundation
 9   status rather than an initial determination. The items discussed were that: (i) Alearis did
10   not provide IRS Form 8940 (Request for Misc. Determination); (ii) Alearis’ Employer
11   Identification Number was not associated with a completed Form 1023 (Application for
12   Recognition of Exemption Under Section 501(c)(3) of the Internal Revenue Code); and
13   (iii) the $400 check submitted with Alearis’ Request for Determination did not
14   correspond with the correct fee to process a request for reclassification of foundation
15   status.
16             41.   Alearis’ attorney clarified to the Service Representative that Alearis’
17   Request for Determination does not seek a reclassification, but instead requests an initial
18   determination with respect to foundation status pursuant to §§ 3.01(3)(b) and 4.02(7)(b)
19   of IRS Revenue Procedure 2019-05.
20             42.   During this conversation, the Service Representative said that he had not
21   personally reviewed Alearis’ request for determination but that he was calling on behalf
22   of a department within the IRS.
23             43.   At the Service Representative’s request, later that day Alearis’ attorney
24   sent a complete copy of Alearis’ Request for Determination, via fax, to the number
25   provided by the Service Representative. See fax transmission page attached hereto as
26   Exhibit C.
27

28
                                                  -7-
       Case 1:20-cv-00808-LKG Document 1 Filed 07/02/20 Page 8 of 10




 1           44.    On January 7, 2020, Alearis’ attorney followed up with the Service
 2   Representative, but was informed that no additional information was available
 3   concerning Alearis’ Request for Determination.
 4           45.    On January 10, 2020, Alearis’ attorney again contacted the Service
 5   Representative to follow up on the status of Alearis’ Request for Determination. The
 6   Service Representative explained that the request had been “sent back” for further
 7   consideration and was being evaluated by another department. Alearis’ attorney asked for
 8   additional information concerning the department handling Alearis’ Request for
 9   Determination, such as a point of contact. The Service Representative declined to
10   disclose this information, stating he was unauthorized to provide any further details.
11           46.    The Service has not communicated with Alearis subsequent to January 10,
12   2020.
13           47.    Section 9 of IRS Revenue Procedure 2019-05 provides for protesting and
14   appealing proposed adverse determinations. Specifically, § 9.03 of IRS Revenue
15   Procedure 2019-05 provides that prior to issuing a final adverse determination, the
16   Service will provide an organization requesting a determination with respect to IRC §
17   509(a) a proposed adverse determination, “which will include a detailed discussion of the
18   basis for the Service’s conclusion” and “inform the organization of its opportunity to
19   protest/appeal the decision and request a conference with the Appeals Office”.
20           48.    IRS Revenue Procedure 2019-05 § 9.04 describes additional information
21   that an organization may provide in response to a proposed adverse determination,
22   including a statement of the facts, law and arguments in support of the organization’s
23   position.
24           49.    IRS Revenue Procedure 2019-05 § 9.08 describes the effect new
25   information will have on the determination process, including the Service issuing a
26   favorable determination, a rebuttal letter, or a new proposed adverse determination.
27

28
                                                 -8-
       Case 1:20-cv-00808-LKG Document 1 Filed 07/02/20 Page 9 of 10




 1             50.      Alearis’ Request for Determination provided contact details in the event
 2   any additional information was required by the Service to make its initial determination.
 3             51.      Alearis’ Request for Determination states that if for any reason the Service
 4   intends to make an adverse determination, Alearis seeks a conference with the
 5   appropriate Service employee prior to the issuance of such determination.
 6             52.      The Service has provided Alearis with no written notice of inadequacy or
 7   request for information since receiving the Request for Determination.
 8             53.      The Service has provided Alearis with no proposed adverse determination
 9   letter.
10             54.      The Commissioner has failed to make a determination with respect to the
11   classification of Alearis as an organization described by IRC § 509(a).
12             55.      Due to the passage of the statutorily prescribed timeframe, all
13   administrative remedies are deemed exhausted as a matter of law pursuant to IRC §
14   7428(b)(2).
15             WHEREFORE, Plaintiff, Alearis, Inc., respectfully prays that the Court,
16   pursuant to its authority under IRC § 7428(a) enter judgment on this Complaint in its
17   favor and against Defendant, United States of America:
18             a) Declaring that Plaintiff is not a private foundation because it is described by
19                   IRC §§ 509(a)(1) and 170(b)(1)(A)(i);
20             b) Ordering the United States Internal Revenue Service to recognize Plaintiff as
21                   an organization described by IRC §§ 509(a)(1) and 170(b)(1)(A)(i) and further
22                   provide Plaintiff with documentation reflecting such status;
23             c) Awarding Plaintiff costs and reasonable attorney fees associated with this
24                   action to the extent allowable by law; and
25             d) Granting Plaintiff such further and additional relief as the Court deems just
26                   and appropriate.
27

28
                                                     -9-
      Case 1:20-cv-00808-LKG Document 1 Filed 07/02/20 Page 10 of 10




 1
     Date: July 1, 2020                            ALEARIS, INC.
 2
                                                   By: __________________________ __
 3                                                       One of Its Attorneys

 4   Mitchell Bryan
     Williams, Bax & Saltzman, P.C.
 5
     221 North LaSalle Street, Suite 3700
 6   Chicago, IL 60601
     (312) 372-3311
 7   bryan@wbs-law.com
 8
     Of Counsel:
 9   (pro hac vice admission to be requested)
10
     Bradley Block
11   Law Offices of Bradley Block
     318 West Adams Street, 17th Floor
12   Chicago, IL 60606
     (224) 533-1075
13   brad.block@bradblocklaw.com
14

15   Bruce de’Medici
     de’Medici Law
16   834 Forest Avenue
     Oak Park, Illinois 60302
17   (312) 731-6778
     bdemedici@bdemlaw.com
18
19   Paul Winters
20   Wagenmaker & Oberly, LLC
     53 West Jackson Blvd.
21   Chicago, IL 60604
     (312) 626-1600
22   paul@wagenmakerlaw.com
23

24

25

26
27

28
                                                - 10 -
